Name: Commission Regulation (EC) No 1307/98 of 24 June 1998 derogating, for the 1997/98 marketing year, from Regulation (EC) No 708/98 on the taking over of paddy rice by the intervention agencies and fixing the corrective amounts and the price increases and reductions to be applied, as regards the time limit for delivery
 Type: Regulation
 Subject Matter: health;  European Union law;  trade policy;  plant product;  consumption
 Date Published: nan

 Avis juridique important|31998R1307Commission Regulation (EC) No 1307/98 of 24 June 1998 derogating, for the 1997/98 marketing year, from Regulation (EC) No 708/98 on the taking over of paddy rice by the intervention agencies and fixing the corrective amounts and the price increases and reductions to be applied, as regards the time limit for delivery Official Journal L 182 , 25/06/1998 P. 0008 - 0008COMMISSION REGULATION (EC) No 1307/98 of 24 June 1998 derogating, for the 1997/98 marketing year, from Regulation (EC) No 708/98 on the taking over of paddy rice by the intervention agencies and fixing the corrective amounts and the price increases and reductions to be applied, as regards the time limit for deliveryTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice (1), as amended by Regulation (EC) No 192/98 (2), and in particular the third indent of Article 8(b) thereof,Whereas Article 6(1) of Commission Regulation (EC) No 708/98 (3) provides that the delivery of paddy rice to the intervention agency is to take place not later than the end of the second month following receipt of the offer and in any case not later than 31 August of the current marketing year;Whereas very large quantities of paddy rice have been offered for intervention since the beginning of April 1998; whereas there are difficulties with taking over and storage in some Member States; whereas the time limit for delivery referred to above has proved to be too short under these circumstances; whereas, as a result, it is necessary to derogate from the aforementioned provision and prolong the time limit for delivery for the marketing year in progress to the last day of that marketing year;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1 Notwithstanding Article 6(1) of Regulation (EC) No 708/98, for the 1997/98 marketing year, delivery of paddy rice shall take place not later than 31 August of the current marketing year. In the case of staggered deliveries, the last part of the lot shall be delivered in accordance with this subparagraph.Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 June 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 329, 30. 12. 1995, p. 18.(2) OJ L 20, 27. 1. 1998, p. 16.(3) OJ L 98, 31. 3. 1998, p. 21.